FILED
                            NOT FOR PUBLICATION                             AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50473

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00847-LAB-1

  v.
                                                 MEMORANDUM *
ROBERTO HERNANDEZ-
HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                                                        **
                             Submitted August 1, 2013

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Roberto Hernandez-Hernandez appeals from the district court's judgment

and challenges the 55-month sentence imposed following his guilty-plea




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for being a deported alien found in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in imposing Hernandez’s 55-

month sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

above-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                          2                              12-50473